I dissent from the judgment because the charge as to the definition of an accident is in my opinion incorrect. I dissent also because I do not think that the evidence authorized the charge on positive and negative testimony. The testimony of the witness Spruell shows that he did not know how many times the car turned over, because when it first began to turn he became unconscious. An unconscious man hardly has an equal opportunity with positive witnesses to see an occurrence. It could hardly be said that the testimony of a man who said he did not see a thing happen because he was asleep was negative testimony. The jury would not have been authorized to find that the car did not turn over twice from the testimony of Spruell that he did not know how many times it turned over.